Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 7 April 1782
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                        
                            sir
                            charlotteville 7th april 1782
                        
                        I have been honored with your answer to my last lettre—by the formers thestimony of the patronage which your
                            exellency granted to my military fortune & by the uncheangeable resolution in which you are thot to inter in to
                            the motives & stepts conducive to restore what promotions out of regular course have make me lost, I must be
                            convinced of the unpropriety of my past & further application on the subject—& I assure your exellency
                            that never I will take upon my self the liberty of troubling you with the same—if interference hapen for the Command
                            & no promotion take place in my favor when the arrangement of the army is made, I shall go & reseign my
                            Commission in to your hand—happy if I could have hold the same all my lifes time under your immediat Command when Justice
                            done to all would not have lessened its price & merite—as this is probabily the last lettre in which I may take
                            the liberty to express my self with sincerity—I beg leave to repeat my true sentiments of respect & admiration for
                            your Exellency—my thanks for the many favors I received from you, & the assurance that where ever & at
                            what so ever time I may be called upon my fortune time & life will be devoted to you.
                        The impossibility of getting longuer forrage & provisions at this post without money render it
                            necessary that the legion should change its quarter—I will move that Corps to Stentown thirty five or fourty mile from
                            here which raproach us of the road to the Suthern army—there I will wait for your Commands or the orders of general
                            green—which will be executed the very same day as received.
                        Should the ministre of finances have send me the money to purchasse the horses—I would have
                            had them sheapper & better than those which the qt. mastr will purchasse—I have the honor to
                            be with the greteast respect your exellencys the Most hl. od. st
                        
                            C. armand of de la Rouerie
                        
                    